DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/01/2022 has been entered. 
Notice to Applicant
This communication is in response to the amendment filed 02/01/2022. Claims 1, 4, 7, 8, 13 have been amended. Claim 17 has been canceled. Claims 1-16, 18 are presented for examination.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 3-4, “wherein the identification of a medical need which has been input” should be -- wherein the identification of a medical need has been input --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "b. receiving, over a computer network, on a server, filter criteria and doctor information from said doctor" in lines 6-7. It is unclear whether this “computer network” is the same or different from the “computer network” in line 2. If they are different, Examiner recommends numbering the different networks (i.e., first, second, third, etc. computer network). For examination purposes, Examiner interprets the “computer network” as the same as that of line 2 and the limitation "b. receiving, over a computer network" is interpreted as: “b. receiving, over the computer network.”
Claims 2-16, 18 are rejected as being dependent on claim 1.
Claim 1 recites the limitation "d. transmitting, over the computer network, from the server to said second device, said patient information" in lines 12-13. It is unclear whether this “computer network” is the same or different from the “computer network” in line 2 or line 6. If they are different, Examiner recommends numbering the different networks (i.e., first, second, third, etc. computer network). For examination purposes, Examiner interprets the “computer network” as the same as that of line 2 and line 6.
Claims 2-16, 18 are rejected as being dependent on claim 1.
Claim 1 recites the limitation "e. receiving, over the computer network, on the server from said second device, a decision" in line 14. It is unclear whether this “computer network” is the same or different from the “computer network” in line 2 or line 6 or line 12. If they are different, Examiner recommends numbering the different networks (i.e., first, second, third, etc. computer network). For examination purposes, Examiner interprets the “computer network” as the same as that of line 2 and line 6.
Claims 2-16, 18 are rejected as being dependent on claim 1.
Claim 1 recites the limitation "f. transmitting, over the computer network, after receipt on the server of said decision, to said first device the contact information" in lines 17-18. It is unclear whether this “computer network” is the same or different from the “computer network” in line 2 or line 6 or line 12 or line 14. If they are different, Examiner recommends numbering the different networks (i.e., first, second, third, etc. computer network). For examination purposes, Examiner interprets the “computer network” as the same as that of line 2 and line 6 and line 12 and line 14.
Claims 2-16, 18
Claims 4, 7-8, 13 recites the limitation "the computer network.” It is unclear whether this “computer network” is the same or different from the “computer network” in line 2 or line 6 or line 12 or line 14 or line 17 of claim 1, upon which claims 4, 7-8, 13 depend. If they are different, Examiner recommends numbering the different networks (i.e., first, second, third, etc. computer network). For examination purposes, Examiner interprets the “computer network” as the same as that of line 2 and line 6 and line 12 and line 14 and line 17 of claim 1.
Claims 9-12 are rejected as being dependent on claim 8.
Claims 14-15 are rejected as being dependent on claim 13.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites “The method of claim 1, further comprising facilitating contact between said doctor and patient if said doctor is willing to schedule an appointment with said user.” However, independent claim 1, upon which claim 18 depends, already recites “transmitting, over the computer network after receipt on the server of said decision, to said first device the contact information of said doctor if said doctor is willing to schedule an appointment with said user.” Per broadest reasonable interpretation, transmitting to said first device the contact information of said doctor reads on facilitating contact between said doctor and patient. Thus, claim 18 fails to further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis.
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method).  
Independent claim 1 recites connecting a potential patient with a doctor by: a. receiving…patient information from a user including an identification of a medical need, wherein the identification of a medical need which has been [provided]…; b. receiving…filter criteria and doctor information from said doctor including contact information of said doctor, wherein the filter criteria and doctor information has been [provided]…; c. determining whether a match exists where said match occurs when said patient information matches said filter criteria; d. [providing]…said patient information if said match exists; e. receiving…a decision…indicating whether said doctor is willing to schedule an appointment with said user; and f. [providing]…after receipt…of said decision…the contact information of said doctor if said doctor is willing to schedule an appointment with said user.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “server,” the claim encompasses helping a patient schedule an appointment with a doctor, which is described as human activity in ¶ 0002-0003 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., server, first device, second device) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of receiving and transmitting data over a computer network has been recognized by the courts as well-understood, routine, and conventional elements/functions and thus, cannot provide “significantly more.” See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-16, 18 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-16, 18 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (U.S. Patent App. Pub. No. US 2015/0006265 A1, hereinafter referred to as "White").
Regarding (currently amended) claim 1, White teaches a method of connecting a potential patient with a doctor comprising: 
a. receiving, over a computer network (White: ¶ 0115-0116; ¶ 0127), on a server (White: ¶ 0121, i.e., “The services of the Fulfillment System 2700 are provided by the Fulfillment Server(s) 155”), patient information from a user including an identification of a medical need (White: figure 9, i.e., “List of URGS Provided” include “First Aid” and “Medical Services”; ¶ 0156, i.e., “determines the URGS sought by the Seeker”), wherein the identification of a medical need which has been input into a first device configured to transmit the patient information over the computer network (White: figure 1, i.e., “Seeker” devices 110-119 communicate via “W.A.N.” 140 with Fulfillment System 150; ¶ 0122); 
b. receiving, over a computer network, on the server, filter criteria and doctor information from said doctor including contact information of said doctor (White: ¶ 0138; ¶ 0207, i.e., “preferences--preset by the Provider in the Provider's Profile in the Database 158”; ¶ 0357-0359), wherein the filter criteria and doctor information has been input into a second device configured to transmit the filter criteria and doctor information to the server (White: figure 1, i.e., “Provider” devices 190-199 communicate via “W.A.N.” 140 with Fulfillment System 150; ¶ 0123); 
c. determining whether a match exists where said match occurs when said patient information matches said filter criteria (White: figure 3, element 340, i.e., “Determine potential match of Seeker and Provider(s) based on their respective profiles”; ¶ 0206-0207); 
d. transmitting, over the computer network, from the server to said second device, said patient information if said match exists (White: figure 2, i.e., “Proffer at least one Provider of Urgent Service(s) and/or Good(s) (USGs) to Seeker” 230 before “Seeker Selects a Provider”; figure 3, i.e., “Proffer Provider(s) to Seeker” 230 includes “Determine potential match of Seeker and Provider(s) based on their respective profiles” 340; ¶ 0209, i.e., “the Seeker selects an URGS Provider…the Fulfillment System 150, sends Dr. White a notice to his mobile communication device--see FIG. 12-alerting him to expect to be contacted by a Seeker--Mirabella Sanchez”; ¶ 0211, i.e., “the Provider--having been alerted to expect to be contacted by a new Seeker--can view the Locale of the new Seeker”); 
e. receiving, over the computer network, on the server from said second device, a decision from said second device indicating whether said doctor is willing to schedule an appointment with said user (White: figure 5, element 550, i.e., “Provider chose to accept Seeker anyway?”; ¶ 0171); and 
f. transmitting, over the computer network after receipt on the server of said decision, to said first device the contact information of said doctor if said doctor is willing to schedule an appointment with said user (White: figure 5, i.e., if “Yes” to “Provider chose to accept Seeker anyway?” then “Display Confirmation to Seeker” 580; ¶ 0172; ¶ 0173, i.e., “the Fulfillment System 150 offers the Seeker the opportunity to initiate contact with the selected Provider immediately”; ¶ 0209-0210). 
Regarding (original) claim 2, White teaches the method according to claim 1 further comprising repeating the steps (a)-(h) with at least one other potential patient (White: abstract, i.e., Examiner interprets the use of the system by a plurality of “seekers” as the claimed repeating of the steps with at least one other potential patient; ¶ 0213, i.e., “two other Seekers traveling to Provider Dr. White's Locale”).
Regarding (original) claim 3, White teaches the method according to claim 2, wherein the patient information from said at least one other potential patient is transmitted to said doctor after receiving said decision from said doctor (White: figure 5, i.e., if “Yes” to “Provider chose to accept Seeker anyway?” then “Make Seeker Data Available for Provider(s) on Need-to-Know basis” 560; ¶ 0172; ¶ 0213, i.e., “the Fulfillment System 150 periodically updates the a tracking map--as it may appear on Provider Dr. White's mobile communication device--to reflect changes in the Locale of Seekers traveling to the Provider's Locale”).
Regarding (currently amended) claim 4, White teaches the method according to claim 1 further comprising: 
receiving, over the computer network doctor information and filter criteria from at least one other doctor (White: abstract, i.e., Examiner interprets the use of the system by a plurality of “providers” as the claimed receipt of doctor information and filter criteria from at least one other doctor; ¶ 0164-0165; ¶ 0208, i.e., “three potential URGS Providers--the dentists”); and 
transmitting, over the computer network, said doctor information for each doctor that is willing to schedule an appointment with said user (White: ¶ 0164, i.e., “present the resulting set of potential Providers to the Seeker”; ¶ 0165; ¶ 0208).
Regarding (original) claim 5, White teaches the method of claim 1 further comprising receiving available appointment times from said doctor if said doctor is willing to schedule an appointment (White: ¶ 0212)
Regarding (original) claim 6, White teaches the method of claim 1 further comprising scheduling an appointment for said potential patient with said doctor (White: ¶ 0212, i.e., “set up an appointment for Mirabella”).
Regarding (currently amended) claim 7, White teaches the method of claim 1 further comprising receiving, over the computer network, referral information for one or more other practitioners from said doctor if said doctor is unwilling to schedule an appointment (Per MPEP § 2111.04(II), “the broadest reasonable interpretation of a method (or process) claim having contingent limitations (i.e., “if said doctor is unwilling to schedule an appointment”) requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” and does not distinguish the claimed invention from the prior art).
Regarding (currently amended) claim 8, White teaches the method of claim 1 further comprising transmitting, over the computer network, to said user information specific to a geographic location proximal with the practice location of said doctor (White: ¶ 0165, i.e., “the set of potential Providers is displayed on a map that shows their approximate Locales and their relative proximity to the Seeker”; ¶ 0208).
Regarding (original) claim 9, White teaches the method according to claim 8, wherein said information is advertising specific to said geographic location (White: ¶ 0165, i.e., “the set of potential Providers is displayed on a map that shows their approximate Locales and their relative proximity to the Seeker”; ¶ 0208).
Regarding (original) claim 10, White teaches the method according to claim 9, wherein said advertising relates to amenities (White: ¶ 0165, i.e., “the set of potential Providers is displayed on a map that shows their approximate Locales and their relative proximity to the Seeker”; ¶ 0207-0208).
Regarding (currently amended) claim 13, White teaches the method of claim 1 further comprising transmitting, over the computer network, patient evaluations relating to said doctor, where said patient evaluations are collected from previous patients of said doctor (White: ¶ 0146, i.e., “some information in a Provider's Profile may be entered by Seekers--typically in the form of ratings”; ¶ 0154).
Regarding (original) claim 14, White teaches the method of claim 13, wherein said patient evaluations comprise a rating system (White: ¶ 0146, i.e., “some information in a Provider's Profile may be entered by Seekers--typically in the form of ratings”; ¶ 0154).
Regarding (original) claim 15, White teaches the method of claim 14, wherein said rating system is numeric (White: ¶ 0154, i.e., “a given Provider's ranking may be represented by…some number of stars, a ranking number”).
Regarding (original) claim 16, White teaches the method of claim 1, wherein said doctor information comprises data about said doctor's experience, credentials, and/or awards (White: ¶ 0343, i.e., “years of experience”).
Regarding (previously presented) claim 18, White teaches the method of claim 1, further comprising facilitating contact between said doctor and patient if said doctor is willing to schedule an appointment with said user (White: figure 5, i.e., if “Yes” to “Provider chose to accept Seeker anyway?” then “Display Confirmation to Seeker” 580; ¶ 0172; ¶ 0173, i.e., “the Fulfillment System 150 offers the Seeker the opportunity to initiate contact with the selected Provider immediately”; ¶ 0209-0210).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (U.S. Patent App. Pub. No. US 2015/0006265 A1, hereinafter referred to as "White") in view of Olsen et al. (U.S. Patent App. Pub. No. US 2017/0278209 A1, hereinafter referred to as "Olsen"). 
Regarding (original) claim 11, White teaches the method according to claim 10.
Yet, White does not explicitly teach, but Olsen teaches, in the same field of endeavor, wherein said amenities are selected from the group consisting of lodging, dining, food delivery, transportation, and entertainment (Olsen: ¶ 0042).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the lodging, dining, food delivery, transportation, or entertainment as selections for amenities, as taught by Olsen, within the system of White, with the motivation to “customize or personalize a patient care plan for the specific patient such that the patient is presented with a resulting patient care plan that the patient feels is tailored specifically to them and they way they conduct their lives” (Olsen: ¶ 0040).
Regarding (original) claim 12, White teaches the method according to claim 10.
Yet, White does not explicitly teach, but Olsen teaches, in the same field of endeavor, wherein said amenities are selected from the group consisting of pharmacies, nursing services, and rehabilitation services (Olsen: ¶ 0042).
.
Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 02/01/2022.
Regarding the 112(a) rejections, the amendments overcome the rejections.
Regarding the 112(b) rejections, the amendments overcome the rejections.
Regarding the 101 rejections,
“the claims do not "define only well-understood, routine, conventional activity." See MPEP § 2016.05(d). It was not well-understood, routine, or conventional to perform several of the recited steps such as receiving doctor filter criteria, determining if a match exists between doctor filter criteria and medical need, and transmitting to the doctor the patient information if that match exists, particularly in the presently claimed order. Furthermore, the "specified information" or data being transmitted over the recited computer networks (such as data relating to a doctor's willingness to see the patient based on initial medical need) exists only in the presently claimed methods and systems due, in part, to this inversion of what was routine. The Examiner cannot ignore portions of the claims and simply contend that other portions of the claim are "well-understood, routine, conventional activity." This unique data transmission, disclosed only in the present application, indicates that the present claims-particularly in the context of in the recited computer network-operate in a manner other than what was well- understood, routine, conventional activity”; “the present claims include many such unconventional steps”; “the present claims, in the particular order recited, involve significantly more than generic known data filtering conferring eligibility to the present claims”; “The Examiner has not provided any factual basis to 
Regarding the 102 rejections, the prior art references fail to teach the amended claim limitations (i.e., “transmitting over the computer network, to said first device the contact information of said doctor if said doctor is willing to schedule an appointment with said user”) because “nothing in White discloses this transmission following the doctor's initial evaluation and transmission of intent over the computer network” and “the allegation that ""[t]he claims do not preclude the 'seeker' (i.e., the claimed patient) to select a provider (i.e., the claimed doctor) before transmitting the patient information" is incorrect.”
Regarding the 103 rejections, the prior art references fail to teach the claim limitations because “White does not disclose transmission of patient information to the doctor if the match exists between the doctor filter criteria and the patient's medical need. Instead, White may disclose transmission of patient information if the Seeker selects the doctor-an entirely different transmission step than recited.”
In response to Applicant’s argument that (a) regarding the 112(a) rejections, the amendments overcome the rejections:
It is respectfully submitted that the amendments have rendered moot the aforementioned 112(a) rejections of claim 17 of Office Action dated 08/02/2021. 
In response to Applicant’s argument that (b) regarding the 112(b) rejections, the amendments overcome the rejections:
It is respectfully submitted that the amendments addressed only some of the 112(b) rejections of Office Action dated 08/02/2021, and thus, Examiner maintains some of the 112(b) rejections, as addressed in the above Office Action.
In response to Applicant’s argument that (c) regarding the 101 rejections,
“the claims do not "define only well-understood, routine, conventional activity." See MPEP § 2016.05(d). It was not well-understood, routine, or conventional to perform several of the recited steps such as receiving doctor filter criteria, determining if a match exists between doctor filter criteria and medical need, and transmitting to the doctor the patient information if that match exists, particularly in the presently claimed order. Furthermore, the "specified information" or data being transmitted over the recited computer networks (such as data relating to a doctor's willingness to see the patient based on initial medical need) exists only in the presently claimed methods and systems due, in part, to this inversion of what was routine. The Examiner cannot ignore portions of the claims and simply contend that other portions of the claim are "well-understood, routine, conventional activity." This unique data transmission, disclosed only in the present application, indicates that the present claims-particularly in the context of in the recited computer network-operate in a manner other than what was well- understood, routine, conventional activity”; “the present claims include many such unconventional steps”; “the present claims, in the particular order recited, involve significantly more than generic known data filtering conferring eligibility to the present claims”; “The Examiner has not provided any factual basis to determine what was well-understood, conventional, and routine activity in relation to these ordered steps”:
It is respectfully submitted that the recited claim limitations encompassing “receiving doctor filter criteria, determining if a match exists between doctor filter criteria and medical need, and [providing] to the doctor the patient information if that match exists” are interpreted as part of the abstract idea, and not as additional elements to evaluate under the 2b (i.e., “significantly more”) analysis, as stated in the 101 analysis of Office Action dated 08/02/2021. Berkheimer only requires evidence that additional elements that were asserted by the examiner as representing extra-solution activity are well-understood routine and conventional. What Examiner evaluated in the Office Action dated 08/02/2021 and in the above Office Action, as well-understood, routine, and conventional elements/functions were the limitations of receiving and transmitting data over a computer network, which the courts have recognized as well-understood, routine, and conventional elements/functions and thus, cannot provide “significantly more.” See: MPEP § 2106.05(d)(II).
It is unclear from where Applicant quotes “the "specified information,"” as this terminology is not found in MPEP § 2106.05(d) or Office Action dated 08/02/2021. Regardless, Applicant seems to argue that “Examiner cannot ignore portions of the claims,” such as the “data being transmitted over the recited computer networks (such as data relating to a doctor's willingness to see the patient based on initial medical need).” Claim limitations regarding the type of data (i.e., what information is used to perform the 
Applicant further argues “the present claims, in the particular order recited, involve significantly more than generic known data filtering conferring eligibility to the present claims. Instead the present claims collect, filter, and analyze data that has never been collected, filtered, or analyzed before over a computer network.” However, “a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty…Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.” See: MPEP § 2106.05(I).
The Applicant may wish to take the lack of subject matter eligibility into account when deciding whether to continue with prosecution; the Examiner has reviewed the as-filed disclosure and is unable to suggest a path forward with regard to overcoming the subject matter eligibility rejection.
Examiner maintains the 101 rejections of claims 1-16, 18, which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (d) regarding the 102 rejections, the prior art references fail to teach the amended claim limitations (i.e., “transmitting over the computer network, to said first device the contact information of said doctor if said doctor is willing to schedule an appointment with said user”) because “nothing in White discloses this transmission following the doctor's initial evaluation and transmission of intent over the computer network” and “the allegation that ""[t]he claims do not preclude the 'seeker' (i.e., the claimed patient) to select a provider (i.e., the claimed doctor) before transmitting the patient information" is incorrect”:
It is respectfully submitted that White teaches the amended claim limitations of “transmitting, over the computer network after receipt on the server of said decision, to said first device the contact information of said doctor if said doctor is willing to schedule an appointment with said user” (White: figure 5, i.e., Examiner interprets the “Confirmation [displayed] to Seeker” 580 as the claimed transmitting to said first device the contact information because it occurs after “Provider chose to accept Seeker anyway?” which is the claimed receipt on the server of said decision indicating said doctor is willing to schedule an appointment with said user; ¶ 0173, i.e., “the Fulfillment System 150 offers the Seeker the opportunity to initiate contact with the selected Provider immediately”; ¶ 0210, i.e., “The Fulfillment System 150 can facilitate communication between Seeker and Provider, by either providing contact information for the Provider”). 
Applicant further argues “the allegation that ""[t]he claims do not preclude the 'seeker' (i.e., the claimed patient) to select a provider (i.e., the claimed doctor) before transmitting the patient information" is incorrect.” However, Examiner’s response that "[t]he claims do not preclude the 'seeker' (i.e., the claimed patient) to select a provider (i.e., the claimed doctor) before transmitting the patient information" was in regards to the newly amended claim limitations “transmitting, over the computer network, from the server to said second device, said patient information if said match exists” (which was previously “transmitting, over a computer network, from the server to said second device, said patient information if said match exists”), and not the newly amended claim limitations “transmitting, over the computer network after receipt on the server of said decision, to said first device the contact information of said doctor if said doctor is willing to schedule an appointment with said user” (which was previously “transmitting, over a 
In response to Applicant’s argument that (e) regarding the 103 rejections, the prior art references fail to teach the claim limitations because “White does not disclose transmission of patient information to the doctor if the match exists between the doctor filter criteria and the patient's medical need. Instead, White may disclose transmission of patient information if the Seeker selects the doctor-an entirely different transmission step than recited”:
It is respectfully submitted that even if “White [discloses] transmission of patient information if the Seeker selects the doctor,” the selection of the doctor occurs after a match is determined and thus, White still teaches the claim limitations of “transmitting, over the computer network, from the server to said second device, said patient information if said match exists” (White: figure 2, i.e., “Proffer at least one Provider of Urgent Service(s) and/or Good(s) (USGs) to Seeker” 230 before “Seeker Selects a Provider”; figure 3, i.e., “Proffer Provider(s) to Seeker” 230 includes “Determine potential match of Seeker and Provider(s) based on their respective profiles” 340; ¶ 0209, i.e., “the Seeker selects an URGS Provider…the Fulfillment System 150, sends Dr. White a notice to his mobile communication device--see FIG. 12-alerting him to expect to be contacted by a Seeker--Mirabella Sanchez”; ¶ 0211, i.e., “the Provider--having been alerted to expect to be contacted by a new Seeker--can view the Locale of the new Seeker”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.H./Examiner, Art Unit 3626 

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626